Citation Nr: 0514071	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  01-04 390	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Appeals Management Resource 
Unit in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection on a direct or secondary 
basis for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, so that additional 
development could be undertaken.  That development was 
accomplished, in part, by the Appeals Management Center (AMC) 
in Washington, DC, and the AMC Resource Unit, in St. 
Petersburg, Florida, the latter of which recertified this 
matter to the Board following attempts to complete the 
requested actions. 

This appeal is again REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his  
part.


REMAND

As part of the Board's October 2003 remand, the veteran was 
to be afforded a VA orthopedic examination in order to 
determine the nature and etiology of his claimed left hip 
disorder.  If a left hip disorder was diagnosed, the 
examining orthopedist was to offer an opinion as to the 
specific etiology of any such left hip disorder.  

Review of the record shows that the veteran was afforded a VA 
medical examination in June 2004, the report of which does 
not specifically include or exclude a diagnosis of a left hip 
disorder.  Reference was therein made to the veteran's 
complaints of left hip pain, albeit without injury or 
historical evidence of VA treatment for same.  The examiner 
nevertheless stated that the finding of a restricted range of 
left hip motion on clinical examination could be attributable 
to some osteoarthritic changes which were not very 
demonstrative in a previous X-ray of the left hip.  The 
examiner indicated that the veteran was to undergo a magnetic 
resonance imaging (MRI) of the left hip.  Unfortunately, the 
results of that MRI study are not of record.  

On the basis of the foregoing, and inasmuch as the VA 
examiner in June 2004 failed to note radiological evidence of 
left hip arthritis, shown by films in March 1996 and May 
2001, and inasmuch as he failed to furnish an opinion as to 
the etiology of any such arthritis, further examination and 
opinion are found to be necessitated.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, this matter is again 
REMANDED for the following actions:

1.  The August 2004 left hip MRI report 
must be obtained and made a part of the 
claims folder.  Further, any and all 
other pertinent VA treatment records of 
the veteran not already on file and, in 
particular, those records compiled since 
July 2004, must be obtained and made a 
part of the claims folder.  

2.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician for the purpose of identifying 
any existing left hip disorder, its date 
of onset, and its etiology.  The claims 
folder in its entirety is to be furnished 
to such physician for review.  The 
examination must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any needed diagnostic 
studies.  All established diagnoses, 
including arthritis, pertaining to the 
left hip are then to be fully set forth. 

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:  

(a)  If a left hip disorder, 
including arthritis, is 
currently shown, is it at least 
as likely as not (i.e., is 
there a 50/50 chance) that such 
disorder originated during the 
veteran's period of military 
service from August 1951 to 
August 1955 or is otherwise 
related to that period of 
military service?

(b)  If left hip arthritis is 
diagnosed, is it at least as 
likely as not that the disorder 
was initially manifested during 
the one-year period immediately 
following the veteran's August 
1955 service discharge?  If so, 
how and to what degree?

(c)  Is it at least as likely 
as not that any currently 
existing left hip disorder, 
inclusive of arthritis, is 
caused by the veteran's 
service-connected lumbosacral 
strain with degenerative joint 
disease?  

(d)  Is it at least as likely 
as not that the veteran's 
service-connected lumbosacral 
strain with degenerative joint 
disease has increased the 
severity of any existing left 
hip disorder, including 
arthritis, such as to cause a 
permanent aggravation of that 
disorder?  

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

4.  Following the completion of the 
foregoing actions, the AMC/RO must review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return the report 
for any and all needed action.  

5.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim of entitlement to direct 
and secondary service connection for a 
left hip disorder, including arthritis or 
degenerative joint disease, on the basis 
of all the evidence on file and all 
governing legal authority.  Consideration 
must be accorded the holding in Allen v. 
Brown, 7 Vet.App. 439 (1995), as to the 
secondary service connection claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

